Exhibit 10.17

[Execution Copy]

EMPLOYMENT AGREEMENT

(Mark Davies)

EMPLOYMENT AGREEMENT (the “Agreement”) dated March 8, 2016 (the “Effective
Date”) by and between APX Group, Inc., a Delaware corporation (the “Company”)
and Mark Davies (“Executive”).

The Company desires for one or more of its subsidiaries to employ Executive and
Executive desires to accept such employment, in each case effective as of the
Effective Date (as defined below); and

The Company and Executive desire to enter into an agreement embodying the terms
of such employment;

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 5 of this Agreement,
Executive shall continue to be employed by the Company and/or one or more of its
subsidiaries for a period commencing on the Effective Date and ending on the
third anniversary of the Effective Date (the “Employment Term”) on the terms and
subject to the conditions set forth in this Agreement; provided, however, the
Employment Term shall be automatically extended for an additional one-year
period commencing with the third anniversary of the Effective Date and,
thereafter, on each such successive anniversary of the Effective Date thereafter
(each an “Extension Date”), unless the Company or Executive provides the other
party hereto at least 90 days prior written notice before the next Extension
Date that the Employment Term shall not be so extended.

2. Position, Duties and Authority.

(a) During the Employment Term, Executive shall serve as the Company’s Chief
Financial Officer. In such position, Executive shall have such duties,
functions, responsibilities and authority as shall be determined from time to
time by the Chief Executive Officer (the “CEO”) and the President (the
“President”) of the Company. Executive shall report directly to the CEO and the
President. If requested by the Board of Directors of the Company (the “Board”),
Executive shall also serve as a member of the Board without additional
compensation.

(b) Executive will devote substantially all of Executive’s business time and
reasonable best efforts to the operation and oversight of the Company’s
businesses and performance of Executive’s duties hereunder (excluding periods of
vacation and sick leave) and will not engage in any other business activities
that could conflict with his duties or services to the Company; provided that
nothing herein shall preclude Executive, subject to obtaining consent of the
Board (not to be unreasonably withheld), from (i) accepting appointment to or
continuing to serve on any board of directors or trustees of any business
corporation, and (ii) serving as an officer or director or otherwise
participating in non-profit educational, welfare, social, religious and civil
organizations.



--------------------------------------------------------------------------------

3. Compensation.

(a) Base Salary. During the Employment Term, the Company shall pay Executive a
base salary (“Base Salary”) at the annual rate of $515,000, payable in regular
installments in accordance with the Company’s usual payment practices.
Executive’s Base Salary shall be subject to annual review and subject to
increase, if any, as may be determined from time to time in the sole discretion
of the Board or the Compensation Committee of any direct or indirect parent of
the Company, but in no event shall the Company be entitled to reduce Executive’s
Base Salary.

(b) Annual Bonus. During the Employment Term, Executive shall be eligible to
earn an annual bonus award (an “Annual Bonus”) with a target amount equal to 50%
of Executive’s Base Salary at the end of the performance period (the “Annual
Target Bonus”). The Annual Bonus, if any, shall be paid to Executive within two
and one-half months after the end of the applicable fiscal year. Except as
provided in Section 5, no Annual Bonus shall be payable in respect of any fiscal
year in which Executive’s employment is terminated.

4. Benefits.

(a) General. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit, fringe and perquisite plans,
practices, policies and arrangements as in effect from time to time
(collectively, “Employee Benefits”), on generally the same terms and conditions
as each of the Employee Benefits are made available to other senior executives
of the Company (other than with respect to annual bonuses, incentive plans and
severance plans (as well as any other terms and conditions specifically
determined under this Agreement), the benefits for each which shall be
determined instead in accordance with this Agreement); provided that Executive
shall be entitled to no less than four (4) weeks’ vacation per calendar year.

(b) Reimbursement of Business Expenses. During the Employment Term, the Company
shall reimburse Executive for reasonable and necessary business expenses
incurred by Executive in the performance of Executive’s duties hereunder in
accordance with its then prevailing policy for senior executives (which shall
include appropriate itemization and substantiation of expenses incurred).

5. Termination.

(a) The Employment Term and Executive’s employment hereunder may be terminated
by either party at any time and for any reason, subject to the notice and cure
provisions set forth below. Notwithstanding any other provision of this
Agreement, the provisions of this Section 5 shall exclusively govern Executive’s
rights upon termination of employment with the Company and its affiliates.

(b) By the Company for Cause or by Executive for any reason.

 

2



--------------------------------------------------------------------------------

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause and shall terminate automatically upon the effective
date of Executive’s resignation for any reason).

(ii) Definition of Cause. For purposes of this Agreement, “Cause” shall mean
(A) Executive’s continued failure substantially to perform Executive’s
employment duties (other than as a result of total or partial incapacity due to
physical or mental illness) for a period of 10 days following written notice by
the Company to Executive of such failure, (B) dishonesty in the performance of
Executive’s employment duties that is materially injurious to the Company,
(C) an act or acts on Executive’s part constituting (x) a felony charge under
the laws of the United States or any state thereof or (y) a misdemeanor charge
involving moral turpitude, (D) Executive’s willful malfeasance or willful
misconduct in connection with Executive’s employment duties which causes
substantial injury to the financial condition or business reputation of the
Company or any of its subsidiaries or affiliates or (E) the Executive’s breach
of any of the covenants set forth in Section 6 (other than any action taken in
good faith and in a manner not opposed to the best interests of the Company, and
which is promptly remedied by Executive upon notice by the Board); provided that
none of the foregoing events shall constitute Cause unless Executive fails to
cure such event and remedy any adverse or injurious consequences arising from
such events within 10 days after receipt from the Company of written notice of
the event which constitutes Cause (except that no cure or remedy period shall be
provided if the event or such consequences are not capable of being cured and
remedied).

(iii) If Executive’s employment is terminated by the Company for Cause,
Executive shall be entitled to receive:

(A) no later than 10 days following the date of termination, the Base Salary
through the date of termination;

(B) reimbursement, within 60 days following receipt by the Company of
Executive’s claim for such reimbursement (including appropriate supporting
documentation), for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to Executive’s termination;
provided that such claims for such reimbursement are submitted to the Company
within 90 days following the date of Executive’s termination of employment; and

(C) such Employee Benefits, if any, as to which Executive may be entitled under
the tax qualified employee benefit plans of the Company, payable in accordance
with the terms and conditions of such tax qualified employee benefit plans (the
amounts described in clauses (A) through (C) hereof being referred to as the
“Accrued Rights”).

For the avoidance of doubt, in any legal proceeding to determine whether grounds
for Cause existed on any date that the Company took action on the basis of the
existence of Cause, the Company shall bear the burden of demonstrating grounds
for Cause existed on such date.

 

3



--------------------------------------------------------------------------------

Following such termination of Executive’s employment by the Company for Cause,
except as set forth in this Section 5(b)(iii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

(iv) If Executive resigns for any reason, provided that Executive will be
required to give the Company at least 60 days advance written notice of such
resignation of Executive’s employment, Executive shall be entitled to receive
the Accrued Rights. Following such resignation by Executive for any reason,
except as set forth in this Section 5(b)(iv), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

(c) Disability or Death.

(i) Disability. During any period that Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness or injury
(the “Disability Period”), Executive shall continue to receive his full Base
Salary set forth in Section 3(a) until his employment is terminated pursuant to
Section 5(a). For purposes of this Agreement, “Disability” shall mean
Executive’s inability to perform, with or without reasonable accommodation,
Executive’s duties under this Agreement due to a physical or mental illness or
injury for a period of six consecutive months or for an aggregate of 12 months
in any consecutive 24-month period. Any question as to the existence of the
Disability of Executive as to which Executive and the Company cannot agree shall
be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third physician who shall make
such determination in writing. The determination of Disability made in writing
to the Company and Executive shall be final and conclusive for all purposes of
this Agreement.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate, survivors or beneficiaries (as the
case may be) shall be entitled to receive:

(A) the Accrued Rights;

(B) any Annual Bonus earned, but unpaid, as of the date of termination for the
immediately preceding fiscal year, paid in accordance with Section 3(b) (except
to the extent payment is otherwise deferred pursuant to any applicable deferred
compensation arrangement with the Company, in which case such payment shall be
made in accordance with the terms and conditions of such deferred compensation
arrangement);

(C) no later than 10 days following the date of termination, a pro rata portion
of the Annual Target Bonus payable for the fiscal year in which such termination
occurs, based on a fraction, the numerator of which is the number of days during
the fiscal year up to and including the date of termination of Executive’s
employment and the denominator of which is the number of days in such fiscal
year (the “Pro-Rated Bonus”); and

 

4



--------------------------------------------------------------------------------

(D) death or disability benefits under any applicable plans and programs of the
Company in accordance with the terms and provisions of such plans and programs.

(d) By the Company Without Cause (other than by reason of death or Disability).

(i) If Executive’s employment is terminated by the Company without Cause (other
than by reason of death or Disability), Executive shall be entitled to receive:

(A) the Accrued Rights;

(B) the Pro-Rated Bonus;

(C) subject to Executive’s continued compliance with Section 6 and material
compliance with Section 7 hereof, and the execution and non-revocation of the
Release (as defined below), a lump-sum cash payment within 55 days after such
termination and effectiveness of the Release equal to the sum of (x) 150% of
Executive’s Base Salary as of the date immediately prior to Executive’s
termination of employment and (y) 150% of the actual Annual Bonus paid in
respect of the immediately preceding fiscal year (or, if such termination occurs
prior to the first date on which an Annual Bonus would have been paid had any
payment been due, the Target Annual Bonus for the immediately preceding fiscal
year), and (z) a cash payment representing the COBRA costs of providing health
and welfare benefits for Executive and Executive’s dependents under the plans in
which Executive was participating on the date of the applicable “COBRA
qualifying event” for 18 months (the “COBRA Payment”).

(ii) Release. Amounts payable to Executive under Section 5(c)(ii)(C) or Sections
5(d)(i)(B) and 5(d)(i)(C) (collectively, the “Conditioned Benefits”) are subject
to (i) Executive’s execution and non-revocation of a release of claims,
substantially in the form attached hereto as Exhibit I (the “Release”), within
60 days of the date of termination and (ii) the expiration of any revocation
period contained in such Release. Further, to the extent that any of the
Conditioned Benefits constitutes “nonqualified deferred compensation” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), any payment of any amount or provision of any benefit otherwise
scheduled to occur prior to the sixtieth (60th) day following the date of
Executive’s termination of employment hereunder, but for the condition on
executing the Release as set forth herein, shall not be made until the first
regularly scheduled payroll date following such sixtieth (60th) day, after which
any remaining Conditioned Benefits shall thereafter be provided to Executive
according to the applicable schedule set forth herein.

(e) Expiration of Employment Term. Unless the parties otherwise agree in
writing, continuation of Executive’s employment with the Company following the
expiration of

 

5



--------------------------------------------------------------------------------

the Employment Term shall be deemed an employment at-will and shall not be
deemed to extend any of the provisions of this Agreement and Executive’s
employment may thereafter be terminated at will by either Executive or the
Company; provided that the provisions of Sections 6, 7 and 8 of this Agreement
shall survive any termination of this Agreement or Executive’s termination of
employment hereunder.

(f) Notice of Termination; Board/Committee Resignation. Any purported
termination of employment by the Company or by Executive (other than due to
Executive’s death) pursuant to Section 5 of this Agreement shall be communicated
by written Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of employment under the provision so indicated. Upon
termination of Executive’s employment for any reason, Executive agrees to
resign, as of the date of such termination and to the extent applicable, from
the Board (and any committees thereof) and the Board of Directors (and any
committees thereof) of any of the Company’s affiliates (except to the extent
Executive is otherwise entitled pursuant to a separate contractual arrangement
to continue to serve as a member of the Board).

6. Non-Competition; Non-Solicitation. Executive acknowledges and recognizes the
highly competitive nature of the businesses of the Company and its affiliates
and accordingly agrees as follows:

(a) Non-Competition.

(i) During Executive’s employment hereunder and, for a period of 18 months
following the date Executive ceases to be employed by the Company (the
“Restricted Period”), Executive will not, whether on Executive’s own behalf or
on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever (“Person”), directly or indirectly solicit or assist in
soliciting in competition with the Restricted Group in the Business the business
of any then current or prospective client or customer with whom Executive (or
Executive’s direct reports) had personal contact or dealings on behalf of the
Company during the one-year period preceding Executive’s termination of
employment.

(ii) During the Restricted Period, Executive will not directly or indirectly:

(A) engage in the Business anywhere in the United States, or in any geographical
area that is within 100 miles of any geographical area where the Restricted
Group engages in the Business, including, for the avoidance of doubt, by
entering into the employment of or rending any services to a Core Competitor,
except where such employment or services do not relate in any manner to the
Business;

 

6



--------------------------------------------------------------------------------

(B) acquire a financial interest in, or otherwise become actively involved with,
any Person engaged in the Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

(C) intentionally and adversely interfere with, or attempt to adversely
interfere with, business relationships between the members of the Restricted
Group and any of their clients, customers, suppliers, partners, members or
investors.

(iii) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in a Business (including, without limitation, a Core Competitor) which
are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Executive (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 2% or more of any class of securities of such Person.

(b) Non-Solicitation. During Executive’s employment hereunder and the Restricted
Period, Executive will not, whether on Executive’s own behalf or on behalf of or
in conjunction with any Person, directly or indirectly:

(i) solicit or encourage any employee of the Restricted Group to leave the
employment of the Restricted Group;

(ii) hire any executive-level employee who was employed by the Restricted Group
as of the date of Executive’s termination of employment with the Company or who
left the employment of the Restricted Group coincident with, or within one year
prior to or one year after, the date of Executive’s termination of employment
with the Company; or

(iii) encourage any material consultant of the Restricted Group to cease working
with the Restricted Group.

(iv) For purposes of this Agreement:

(A) “Restricted Group” shall mean, collectively, the Company and its
subsidiaries and, to the extent engaged in the Business, their respective
Affiliates (including The Blackstone Group L.P. and its Affiliates).

(B) “Business” shall mean (1) origination, installation, or monitoring services
related to residential or commercial security, life-safety, energy management or
home automation services, (2) installation or servicing of residential or
commercial solar panels or sale of electricity generated by solar panels,
(3) design, engineering or manufacturing of technology or products related to
residential or commercial security, life-safety, energy management or home
automation services and/or (4) provision of wireless voice or data services,
including internet, into the home.

 

7



--------------------------------------------------------------------------------

(C) “Core Competitor” shall mean The ADT Corporation, Tyco Integrated Security,
Protection 1, Inc., Protect America, Inc., Stanley Security Solutions, Inc.,
Vector Security, Inc., Slomins, Inc., Monitronics International, Inc., Life
Alert, Comcast Corporation, Time Warner Inc., AT&T Inc., Verizon Communications,
Inc., DISH Network Corp., DIRECTV, JAB Wireless, Inc., Clearwire Corporation,
CenturyLink, Inc., Cox Communication, Inc. and any of their respective
Affiliates and current or future dealers, and Sungevity, Inc., RPS, Sunrun Inc.,
Solar City Corporation, Clean Power Finance, SunPower Corporation, Corbin Solar
Solutions LLC, Galkos Construction, Inc., Zing Solar, Terrawatt, Inc., and any
of their respective affiliates or current or future dealers.

(c) During the Restricted Period, Executive agrees not to make, or cause any
other person to make, any communication that is intended to criticize or
disparage, or has the effect of criticizing or disparaging, the Company or any
of its affiliates, agents or advisors (or any of its or their respective
employees, officers or directors (it being understood that comments made in
Executive’s good faith performance of his duties hereunder shall not be deemed
disparaging or defamatory for purposes of this Agreement).

(d) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 6 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Section 6
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Section 6
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein

(e) The period of time during which the provisions of this Section 6 shall be in
effect shall be extended by the length of time during which Executive is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

(f) The provisions of this Section 6 shall survive the termination of
Executive’s employment for any reason, including but not limited to, any
termination other than for Cause.

7. Confidentiality; Intellectual Property.

(a) Confidentiality.

(i) Executive will not at any time (whether during or after Executive’s
employment with the Company), (x) retain or use for the benefit, purposes or
account of Executive or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than Executive’s

 

8



--------------------------------------------------------------------------------

professional advisers who are bound by confidentiality obligations or otherwise
in performance of Executive’s duties under Executive’s employment and pursuant
to customary industry practice), any non-public, proprietary or confidential
information – including, without limitation, trade secrets, know-how, research
and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals – concerning the past, current or future business,
activities and operations of the Company, its subsidiaries or Affiliates and/or
any third party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board.

(ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant; (b) made legitimately available to
Executive by a third party without breach of any confidentiality obligation of
which Executive has knowledge; or (c) required by law to be disclosed; provided
that with respect to subsection (c) Executive shall give prompt written notice
to the Company of such requirement, disclose no more information than is so
required, and reasonably cooperate with any attempts by the Company to obtain a
protective order or similar treatment.

(iii) Except as required by law, Executive will not disclose to anyone, other
than Executive’s family (it being understood that, in this Agreement, the term
“family” refers to Executive, Executive’s spouse, children, parents and spouse’s
parents) and advisors, the existence or contents of this Agreement; provided
that Executive may disclose to any prospective future employer the provisions of
Sections 6 and 7 of this Agreement. This Section 7(a)(iii) shall terminate if
the Company publicly discloses a copy of this Agreement (or, if the Company
publicly discloses summaries or excerpts of this Agreement, to the extent so
disclosed).

(iv) Upon termination of Executive’s employment with the Company for any reason,
Executive shall (A) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; and (B) immediately destroy, delete, or return to the Company, at
the Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information, except that Executive
may retain only those portions of any personal notes, notebooks and diaries that
do not contain any Confidential Information.

 

9



--------------------------------------------------------------------------------

(b) Intellectual Property.

(i) If Executive creates, invents, designs, develops, contributes to or improves
any works of authorship, inventions, intellectual property, materials, documents
or other work product (including without limitation, research, reports,
software, databases, systems, applications, presentations, textual works,
content, or audiovisual materials) (“Works”), either alone or with third
parties, at any time during Executive’s employment by the Company and within the
scope of such employment and/or with the use of any the Company resources
(“Company Works”), Executive shall promptly and fully disclose same to the
Company and hereby irrevocably assigns, transfers and conveys, to the maximum
extent permitted by applicable law, all of Executive’s right, title, and
interest therein (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition, other intellectual property laws,
and related laws) to the Company to the extent ownership of any such rights does
not vest originally in the Company. If Executive creates any written records (in
the form of notes, sketches, drawings, or any other tangible form or media) of
any Company Works, Executive will keep and maintain same. The records will be
available to and remain the sole property and intellectual property of the
Company at all times.

(ii) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Company
Works.

(iii) Executive shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Executive
shall comply with all relevant policies and guidelines of the Company that are
from time to time previously disclosed to Executive, including regarding the
protection of Confidential Information and intellectual property and potential
conflicts of interest.

(iv) The provisions of Section 7 hereof shall survive the termination of
Executive’s employment for any reason (except as otherwise set forth in
Section 7(a)(iv) hereof).

8. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 6 and Section 7 of this Agreement would be inadequate and the Company
would suffer irreparable damages as a result of such breach or threatened
breach. In recognition of this fact, Executive agrees that, in the event of such
a breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled, in addition to any other remedy
available at law or equity, to cease making any payments or providing any
benefit otherwise required by this Agreement and obtain equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy

 

10



--------------------------------------------------------------------------------

which may then be available. In addition, upon any breach of Section 6 or any
material breach of Section 7 of this Agreement, Executive shall promptly return
to the Company upon request all cash payments made to Executive pursuant to
Section 5 (if any), less any amounts paid by Executive as taxes in respect of
such payments (unless such taxes are actually recovered by Executive from the
relevant governmental authority, in which case such tax amounts also shall be
returned to the Company). Any determination under this Section 8 of whether
Executive is in compliance with Section 6 hereof and material compliance with
Section 7 hereof shall be determined based solely on the contractual provisions
provided therein and the facts and circumstances of Executive’s actions without
regard to whether the Company could obtain an injunction or other relief under
the law of any particular jurisdiction.

9. Miscellaneous.

(a) Indemnification; Directors’ and Officers’ Insurance. The Company shall
indemnify and hold Executive harmless for all acts and omissions occurring
during his employment with the Company or service as a member of the Board to
the extent provided under the Company’s charter, by-laws and applicable law, and
shall promptly advance to Executive or Executive’s heirs or representatives all
damages, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Expenses”) as a result of any
claim, demand, request, investigation, dispute, controversy, threat, discovery
request or request for testimony or information (collectively, a “Claim”) or any
proceeding (whether civil, criminal, administrative or investigative), or any
threatened Claim or proceeding (whether civil, criminal, administrative or
investigative), against Executive that arises out of or relates to Executive’s
service as an officer, director or employee, as the case may be, of the Company,
or Executive’s service in any such capacity or similar capacity with an
affiliate of the Company or other entity at the request of the Company, upon
receipt by the Company of a written request with appropriate documentation of
such Expenses, and an undertaking by Executive to repay the amount advanced if
it shall ultimately be determined that Executive is not entitled to be
indemnified by the Company against such Expenses. During the Employment Term and
for a term of six years thereafter, the Company, or any successor to the
Company, shall purchase and maintain, at its own expense, directors and officers
liability insurance providing coverage for Executive in the same amount as for
members of the Board.

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah, without regard to conflicts of
laws principles thereof.

(c) Jurisdiction; Venue. Except as otherwise provided in Section 8 in connection
with equitable remedies, each of the parties hereto hereby irrevocably submits
to the exclusive jurisdiction of any federal or state court sitting in the Utah
over any suit, action or proceeding arising out of or relating to this Agreement
and each of the parties agrees that any action relating in any way to this
Agreement must be commenced only in the courts of the State of Utah, federal or
state. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted or not prohibited by law, any objection which it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in such a court and any claim that any such suit, action or proceeding
brought in such a court has been brought in an inconvenient forum. Each of the
parties hereto hereby irrevocably consents to the service of process in any
suit, action or proceeding by sending the same by certified mail, return receipt
requested, or by recognized overnight courier service, to the address of such
party set forth in Section 9(j).

 

11



--------------------------------------------------------------------------------

(d) Entire Agreement; Amendments. This Agreement (including, without limitation,
the schedules and exhibits attached hereto) contains the entire understanding of
the parties with respect to the employment of Executive by the Company, and
supersedes all prior agreements and understandings (including verbal agreements)
between Executive and the Company and/or its current or former affiliates
regarding the terms and conditions of Executive’s employment with the Company
and/or its current or former affiliates. There are no restrictions, agreements,
promises, warranties, covenants or undertakings between the parties with respect
to the subject matter herein other than those expressly set forth herein. This
Agreement (including, without limitation, the schedules and exhibits attached
hereto) may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

(e) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

(f) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

(g) Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement shall be
assigned by the Company to a person or entity which is a successor in interest
(“Successor”) to substantially all of the business operations of the Company.
Upon such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such affiliate or successor person or
entity.

(h) Set Off; No Mitigation. Executive shall not be required to mitigate the
amount of any payment provided for pursuant to this Agreement by seeking other
employment, and such payments shall not be reduced by any compensation or
benefits received from any subsequent employer or other endeavor. Any amounts
due under Section 5 of this Agreement are considered reasonable by the Company
and are not in the nature of a penalty.

(i) Compliance with Code Section 409A.

(i) The intent of the parties is that payments and benefits under this Agreement
comply with or be exempt from Code Section 409A and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. If any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause Executive to incur any
additional tax or interest under Code Section 409A, the Company shall, after
consulting with and receiving the approval of Executive, reform such provision
in a manner intended to avoid the incurrence by Executive of any such additional
tax or interest.

 

12



--------------------------------------------------------------------------------

(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Code Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A, and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” The determination of whether and when a
separation from service has occurred for proposes of this Agreement shall be
made in accordance with the presumptions set forth in Section 1.409A-1(h) of the
Treasury Regulations.

(iii) Any provision of this Agreement to the contrary notwithstanding, if at the
time of Executive’s separation from service, the Company determines that
Executive is a “specified employee,” within the meaning of Code Section 409A,
then to the extent any payment or benefit that Executive becomes entitled to
under this Agreement on account of such separation from service would be
considered nonqualified deferred compensation under Code Section 409A, such
payment or benefit shall be paid or provided at the date which is the earlier of
(i) six (6) months and one day after such separation from service and (ii) the
date of Executive’s death (the “Delay Period”). Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this Section 9(i) (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or provided to Executive in a lump-sum, and
any remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

(iv) Any reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Code Section 409A shall
be made or provided in accordance with the requirements of Code Section 409A,
including that (A) in no event shall any fees, expenses or other amounts
eligible to be reimbursed by the Company under this Agreement be paid later than
the last day of the calendar year next following the calendar year in which the
applicable fees, expenses or other amounts were incurred; (B) the amount of
expenses eligible for reimbursement, or in-kind benefits that the Company is
obligated to pay or provide, in any given calendar year shall not affect the
expenses that the Company is obligated to reimburse, or the in-kind benefits
that the Company is obligated to pay or provide, in any other calendar year,
provided that the foregoing clause (B) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect; and (C) Executive’s right to have the Company pay or
provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit.

(v) For purposes of Code Section 409A, Executive’s right to receive any
installment payments shall be treated as a right to receive a series of separate
and distinct payments. Whenever a payment under this Agreement specifies a
payment period

 

13



--------------------------------------------------------------------------------

with reference to a number of days (for example, “payment shall be made within
thirty (30) days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.
In no event may Executive, directly or indirectly, designate the calendar year
of any payment to be made under this Agreement, to the extent such payment is
subject to Code Section 409A.

(j) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company:

APX Group, Inc.

c/o 313 Acquisition LLC

4931 North 300 West

Provo, Utah 84604

Attention: General Counsel

with a copy (which shall not constitute notice) to:

The Blackstone Group

345 Park Avenue

New York, New York 10154

Attention: Peter Wallace

and

Simpson Thacher & Bartlett LLP

425 Lexington Avenue,

New York, New York 10017

Attention: Gregory T. Grogan

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

(k) Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of the terms of any employment agreement or other agreement
or written policy to which Executive is a party or otherwise bound. Executive
hereby further represents that he is not subject to any restrictions on his
ability to solicit, hire or engage any employee or other service-provider.
Executive agrees that the Company is relying on the foregoing representations in
entering into this Agreement and related equity-based award agreements.

 

14



--------------------------------------------------------------------------------

(l) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(m) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[Signatures Follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

APX GROUP, INC.

/s/ Alex Dunn

By:    Alex Dunn

Title: President EXECUTIVE

/s/ Mark Davies

Mark Davies

 

16



--------------------------------------------------------------------------------

Exhibit I

RELEASE AND WAIVER OF CLAIMS

This Release and Waiver of Claims (“Release”) is entered into and delivered to
313 Acquisition LLC (the “Company”) as of this [●] day of             , 201[  ],
by Mark Davies (the “Executive”). The Executive agrees as follows:

1. The employment relationship between the Executive and the Company and its
subsidiaries and affiliates, as applicable, terminated on the [●] day of
            , 201[  ] (the “Termination Date”) pursuant to Section [        ] of
the Employment Agreement between the Company and Executive dated March 8, 2016
(“Employment Agreement”).

2. In consideration of the payments, rights and benefits provided for in
Sections 5(d)(ii)(B) and 5(d)(ii)(C) of the Employment Agreement (collectively,
as applicable, the “Separation Terms”) and this Release, the sufficiency of
which the Executive hereby acknowledges, the Executive, on behalf of himself and
his agents, representatives, attorneys, administrators, heirs, executors and
assigns (collectively, the “Employee Releasing Parties”), hereby releases and
forever discharges the Company Released Parties (as defined below), from all
claims, charges, causes of action, obligations, expenses, damages of any kind
(including attorneys fees and costs actually incurred) or demands, in law or in
equity, whether known or unknown, which may have existed or which may now exist
from the beginning of time to the date of this Release, arising from or relating
to Executive’s employment or termination from employment with the Company or
otherwise, including a release of any rights or claims the Executive may have
under Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991;
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the Older
Workers Benefit Protection Act; the Americans with Disabilities Act of 1990; the
Rehabilitation Act of 1973; the Family and Medical Leave Act of 1993;
Section 1981 of the Civil Rights Act of 1866; Section 1985(3) of the Civil
Rights Act of 1871; the Employee Retirement Income Security Act of 1974; the
Fair Labor Standards Act; any other federal, state or local laws against
discrimination; or any other federal, state, or local statute, regulation or
common law relating to employment, wages, hours, or any other terms and
conditions of employment. This includes a release by the Executive of any and
all claims or rights arising under contract (whether written or oral, express or
implied), covenant, public policy, tort or otherwise. For purposes hereof,
“Company Released Parties” shall mean the Company and any of its past or present
employees, agents, insurers, attorneys, administrators, officials, directors,
shareholders, divisions, parents, members, subsidiaries, affiliates,
predecessors, successors, employee benefit plans, and the sponsors, fiduciaries,
or administrators of the Company’s employee benefit plans.

3. The Executive acknowledges that the Executive is waiving and releasing rights
that the Executive may have under the ADEA and other federal, state and local
statutes contract and the common law and that this Release is knowing and
voluntary. The Executive and the Company agree that this Release does not apply
to any rights or claims that may arise after the date of execution by Executive
of this Release. The Executive acknowledges that the consideration given for
this Release is in addition to anything of value to which the Executive is
already entitled. The Executive further acknowledges that the Executive has been
advised by this



--------------------------------------------------------------------------------

writing that: (i) the Executive should consult with an attorney prior to
executing this Release; (ii) the Executive has up to twenty-one (21) days within
which to consider this Release, although the Executive may, at the Executive’s
discretion, sign and return this Release at an earlier time, in which case the
Executive waives all rights to the balance of this twenty-one (21) day review
period; and (iii) for a period of 7 days following the execution of this Release
in duplicate originals, the Executive may revoke this Release in a writing
delivered to the Chairman of the Board of Directors of the Company, and this
Release shall not become effective or enforceable until the revocation period
has expired.

4. This Release does not release the Company Released Parties from (i) any
obligations due to the Executive under the Separation Terms, (ii) any rights
Executive has to indemnification by the Company and to directors and officers
liability insurance coverage, (iii) any vested rights the Executive has under
the Company’s employee pension benefit and group healthcare benefit plans as a
result of Executive’s actual service with the Company, (iv) any fully vested and
nonforfeitable rights of the Executive as a shareholder or member of the Company
or its affiliates, (v) any rights of the Executive pursuant to any equity or
incentive award agreement with the Company, or (vi) any rights which cannot be
waived by an employee under applicable law.

5. The Executive represents and warrants that he has not filed any action,
complaint, charge, grievance, arbitration or similar proceeding against the
Company Released Parties.

6. This Release is not an admission by the Company Released Parties or the
Employee Releasing Parties of any wrongdoing, liability or violation of law.

7. The Executive shall continue to be bound by the restrictive covenants
contained in the Employment Agreement.

8. This Release shall be governed by and construed in accordance with the laws
of the State of New York, without reference to the principles of conflict of
laws.

9. Each of the sections contained in this Release shall be enforceable
independently of every other section in this Release, and the invalidity or
unenforceability of any section shall not invalidate or render unenforceable any
other section contained in this Release.

10. The Executive acknowledges that the Executive has carefully read and
understands this Release, that the Executive has the right to consult an
attorney with respect to its provisions and that this Release has been entered
into knowingly and voluntarily. The Executive acknowledges that no
representation, statement, promise, inducement, threat or suggestion has been
made by any of the Company Released Parties to influence the Executive to sign
this Release except such statements as are expressly set forth herein or in the
Employment Agreement.

 

2



--------------------------------------------------------------------------------

Executive has executed this Release as of the day and year first written above.

 

EXECUTIVE

 

Mark Davies

 

3